Title: To Thomas Jefferson from Edmund Randolph, 9 May 1793
From: Randolph, Edmund
To: Jefferson, Thomas



 E.R. to Mr. J.
Philadelphia May 9. 1793.

I cannot suffer my engagements in business, to interfere with a reply to the observations, with which you favored me, on the proposed letter to the collectors. For while I shall support, within my limited sphere, every just energy of government; I am solicitous, that my friends should ever believe, that I do support it, because it contributes to the essence of republicanism, and our fœderal safety.
You recollect, that I was on the point of making Your very objection, as deserving consideration, when you mentioned it. It was impossible not to have heard, that the revenue-officers have been suspected to be a corps, trained to the arts of spies, in the service of the Treasury. Awake as I was to this conjecture, I wished not only to guard against the practice, but to submit it to an accurate inquiry.
I accordingly asked Colo. H. whether his correspondence has at any time been directed to the prying into the conduct of individuals, or even an inspection over the legislatures. He solemnly appealed to his letter-books for a proof of the negative.
Viewing then his draught, as unconnected with past suspicions, I could discover nothing, opposed to my judgment.
Was there ever a government, which hesitated to gather information from its executive officers? If their duties are defined; still it may reasonably be expected, that they will readily transmit general intelligence to the fountain head. A refusal might not be the ground of an impeachment; but under the strictest constitution it would be deemed an indecorum, unless public duties absorbed too much of their time. In truth, when I consider, that government cannot proceed blindfold; that it must proceed blindfold in general cases, if it does not retain intelligencers, catch flying reports, or correspond with persons of confidence, and that of these three expedients, the last is intitled to a preference; a letter to almost every officer in the U.S. would scarcely be censurable, if it promised to be effectual.
But it is thought best to waive so universal an instruction, and select those, who are most capable of furnishing the desired information. What is this desired information? The U.S., conscious of their love  of neutrality, are anxious to afford proofs, by deeds as well as words. They have reason to suppose, that the preponderance of affection in the people towards the French will subject the conduct of government to harsh constructions. The natural remedy against such a mischief is to watch the violations of neutrality, to punish them, and, if necessary, to provide further legislative arrangements. In this last object, the collectors are, from their position near the water, the scene of those violations, best qualified to assist congress. To stop here would at least be innocent; but more probably useful.
Why too, may not the collectors be requested, to represent any unlawful actions, which fall more immediately under their notice, to the district attornies? It is the right, nay duty of every citizen to enforce the laws. This has been the constant opinion of governments in most proclamations, which call upon the officers at large to cooperate in bringing offenders to justice. It would be a vain pretence, and wholly unsatisfactory to the warring powers, to make a request of the kind to all officers so as to comprehend the very excise officers on the top of the Allegany. But it is direct and wears the aspect of fidelity, to point the attention of those, who are most likely to know the facts, to the communication of them to the efficient authority.
You ask, why this class of offences may not be left to the usual course of offences? They will not be wrested from the usual course. For as a collector might always inform the attorney, consistently with law, without being required to do so; the stimulus to his vigilance would be no otherwise different, than to infuse a warmer incentive, unknown to the cold duty of a private citizen. As soon as the Attorney possesses the case, the grandjury, judges, and rest of the judicial apparatus, which I esteem with you, as bulwarks, will travel in the work according to the forms, which you have delineated.
It is true, that the original draught proposed, that a report should be made to the Secretary of the treasury. But this was agreed to be erased upon my suggestion; so that the intercourse was confined to the attorney alone. This correction goes very far into your main objection.
The impropriety of the treasury-department, entering into this business, was so slightly hinted by you during the consultation, that it did not pass thro’ any discussion in my mind. It is a misfortune, that the line of partition is not always obvious between the different departments. In this particular instance, the correspondence, as being relative to infractions of law, committed by our own citizens, might seem to devolve on the domestic branch of the department of state; or, as relative to the violation of the rights of foreign nations, on the foreign branch of the department of state; or, as being directed to the  collectors, to whom the secretary daily writes, was barely important enough to be turned out of that channel. At the same time, it will be better, I believe, that on those occasions, which do not evidently belong to one department rather than another, the President should specially instruct, whom he pleases; and that the letters should express, that they are written by his direction.
